Case: 20-10688       Document: 00516206932            Page: 1      Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 17, 2022
                                     No. 20-10688                          Lyle W. Cayce
                                   Summary Calendar                             Clerk


   Dawn Herndon,

                                                                  Plaintiff—Appellant,

                                           versus

   United States of America,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:19-CV-148


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Dawn Herndon, former federal prisoner #00782-104, appeals the
   denial of her third motion for an extension of time to file her response to the
   United States’s motion for summary judgment, and she appeals the summary
   judgment dismissing her medical malpractice claim filed per the Federal Tort


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10688      Document: 00516206932          Page: 2   Date Filed: 02/17/2022




                                    No. 20-10688


   Claims Act (“FTCA”).
          Herndon contends that the district court should have granted the
   extension because the United States failed to provide her with requested dis-
   covery needed to support her claims and to procure an expert witness. We
   review the denial of an extension for abuse of discretion. See Adams v. Trav-
   elers Indem. Co., 465 F.3d 156, 161-62 (5th Cir. 2006).
          As the district court explained, the record demonstrates extensive
   communication between Herndon and the United States, and production by
   the United States, of the requested documents. The United States refutes
   the claim that any documents are missing and informed Herndon as much
   before the summary judgment deadline had expired. Herndon’s belief that
   documents were still missing, even if an honest one, is unsupported in the
   record.
          The district court therefore denied Herndon’s third motion for an
   extension of her response deadline, as it did not believe that a further exten-
   sion would do anything other than delay the case further. Given the nearly
   five-month extensions previously granted, and Herndon’s position that she
   could not file a response until she received documents that the United States
   had unequivocally stated were not in its possession, this was not an abuse of
   discretion.
          Herndon avers that the district court erred by granting summary judg-
   ment. Although she was required, with limited exceptions, to designate an
   expert witness under Texas law in order to prove her claims, she contends
   that she did not need to do so under the facts of this case. We review a sum-
   mary judgment de novo. See Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576
   F.3d 221, 226 (5th Cir. 2009).
          State law—here, Texas—controls the liability for medical malpractice
   under the FTCA. See Estate of Sanders v. United States, 736 F.3d 430, 435




                                         2
Case: 20-10688      Document: 00516206932          Page: 3    Date Filed: 02/17/2022




                                    No. 20-10688


   (5th Cir. 2013); Quijano v. United States, 325 F.3d 564, 567 (5th Cir. 2003).
   Under Texas law, Herndon must demonstrate “(1) a duty by the physician
   or hospital to act according to the applicable standard of care; (2) a breach of
   that standard of care; (3) an injury[;] and (4) a causal connection between the
   breach of care and the injury.” Quijano, 325 F.3d at 567. “[E]xpert evidence
   is required to show both a breach of a standard of care and that the breach
   was a proximate cause of the harm suffered.” Guile v. United States, 422 F.3d
   221, 225 (5th Cir. 2005); see also Hannah v. United States, 523 F.3d 597, 601
   (5th Cir. 2008) (stating that Texas requires expert testimony “[u]nless the
   mode or form of treatment is a matter of common knowledge or is within the
   experience of the layman” in order to meet the burden of proof). Herndon’s
   contention that expert testimony was not required because the treatment for
   a colostomy and stoma is common knowledge is without merit. See Hannah,
   523 F.3d at 600–02 (rejecting the argument that treatment of a methicillin-
   resistant Staphylococcus aureus (MRSA) infection was a matter of common
   knowledge).
          Herndon has not demonstrated that the district court erred by grant-
   ing the summary judgment, which is AFFIRMED.




                                          3